I dissent on the following grounds: First, for the reasons stated in the opinion herein, of Mr. Justice Watts, reported in 90 S.C. 400, *Page 487 
and second, because the petitioner is entitled to his salary from the date of his appointment, until the adjournment of the Senate in 1912, for the reasons stated in the case ofElledge v. Wharton, 89 S.C. 119, especially as a joint resolution was adopted by the General Assembly, at its session commencing the 9th of January, 1912, requiring the county supervisor of Greenwood county to draw his warrant for each month from January 1, 1911, for twenty-nine dollars and sixteen and two-thirds cents monthly salary, in favor of W.H. Kerr, till the expiration of his term of office as magistrate, and directing the treasurer of said county to pay said warrants. There is no difference in principle between that case and the one under consideration.